Case: 12-31048       Document: 00512226300         Page: 1     Date Filed: 05/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 1, 2013
                                     No. 12-31048
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

THOMAS RAY KENNEDY, III,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:91-CR-473-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Thomas Ray Kennedy, III, federal prisoner # 95939-012, moves in this
court for leave to proceed in forma pauperis (IFP) on appeal from the district
court’s denial of his Federal Rule of Civil Procedure 59(e) motion, in which he
sought reconsideration of the denial of his motion to file “interrogatory
questions.” By moving to proceed IFP, Kennedy is challenging the district
court’s certification that the appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a)(5).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31048     Document: 00512226300       Page: 2   Date Filed: 05/01/2013

                                   No. 12-31048

      Kennedy has failed to provide argument that addresses the district court’s
reasons for denying his Rule 59(e) motion. See FED. R. APP. P. 28(a)(9). Where
an appellant does not identify error in the district court’s analysis, it is the same
as if he had not appealed at all. Brinkmann v. Dall. Cnty. Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). Because Kennedy has not addressed the basis
for the district court’s denial of his motion for reconsideration, he has abandoned
any challenge thereto. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).
The appeal is frivolous and is therefore DISMISSED. See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2. Kennedy’s motion to appeal
IFP is DENIED.




                                         2